Citation Nr: 0523439	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for right hip disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for "right total hip replacement."  In 
October 2002, the veteran perfected an appeal to the Board 
only with respect to the right hip disorder service 
connection claim.  This matter is again before the Board for 
appellate adjudication following completion of its August 
2004 remand directives.  

In November 2002, the veteran withdrew his prior request for 
a Board hearing as stated in VA Form 9.


FINDING OF FACT

The totality of the evidence does not establish an 
etiological link between active duty and right hip disorder; 
nor is there medical evidence that the right hip disorder is 
proximately due to, or a result of, any service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 3.307, 3.309 (2004)





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Right Hip Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Also, service connection may be granted on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004).  Secondary service connection may be found 
in certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).



The veteran's basic contention in this case is that his 
current right hip disorder, status post total hip 
replacement, is secondarily attributable to service-connected 
right knee disability because he has had to "shift more of 
[his] weight on the left side" due to the right knee 
disability, causing problems in the right hip.  See May 2003 
statement of the veteran.  Service connection has long been 
in effect for 
post-operative residuals of the right knee with traumatic 
arthritis and total knee replacement, for which a 60 percent 
rating has been in effect as of September 1, 2002.  See May 
2003 rating decision.  (The Board also acknowledges that 
service connection also is in effect for post-operative 
residuals, prosthetic replacement of the left hip, and a left 
knee disorder, to include traumatic arthritis.  However, the 
secondary service connection theory upon which the instant 
claim is based concerns the purported relationship between 
the right hip disorder and service-connected right knee 
disability.)

That said, the key issue before the Board is whether there is 
evidence of an etiological, or cause-effect, nexus between 
the right knee disability and right hip disorder for which 
service connection is being sought.  In general, such 
evidence must be medical - that is, in the form of a report 
of a doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Lay evidence is acceptable to prove 
the occurrence of an injury during service or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons, but lay 
testimony is not competent to prove a matter requiring 
medical expertise.)  

Pertinent medical history as documented in VA medical 
treatment records indicates a diagnosis of avascular necrosis 
in the right hip; the veteran had right arthroplasty 
approximately a decade ago, and subsequently, total hip 
replacement surgery.  On the issue of etiology, a VA medical 
examiner opined in a March 2003 report that there is no 
secondary causation relationship between right hip avascular 
necrosis and left hip surgery; nor is there such a 
relationship to the right knee disability, as the veteran is 
"not weight bearing on [the right knee] much."  The 
examiner further stated that, in her opinion, the veteran's 
right hip pain is a residual symptom of right hip replacement 
surgery.  The Board, however, noted that further medical 
opinion is warranted on the etiology of the original right 
hip disorder and whether there is a secondary relationship 
between it and the service-connected right knee disability, 
and remanded the claim to obtain such an opinion.

The September 2004 VA medical opinion report, obtained on 
remand and provided by the same examiner who authored the 
March 2003 report, provides, as to the etiology of the 
original right hip disorder (avascular necrosis), that 
etiology of such disorder, generally speaking, is unknown.  
She further stated, however, that avascular necrosis is a 
type of disorder that is frequently bilateral (that is, it 
affects both left and right hip) and is typically manifested 
with gouty arthritis, chronic alcoholism, and/or chronic 
renal disease, and is shown in divers and workers who use 
compressed air and in individuals who have undergone long-
term steroid therapy.  Noting that the veteran's medical 
history includes alcohol dependence, a common risk factor for 
those who later develop avascular necrosis, and that trauma 
or disease affecting other joints is not documented in 
medical literature as a risk factor for development of 
avascular necrosis (thus, in effect, stating, again, that the 
veteran's service-connected left hip and bilateral knee 
disorders are not the cause of the current right hip 
problem), the examiner concluded that there is no etiological 
relationship between the right hip avascular necrosis and 
right knee disability.  

While the veteran's key contention herein is that service 
connection is warranted on a secondary cause-effect 
relationship between right hip avascular necrosis and right 
knee disability and the evidence does not support a favorable 
resolution on this basis, the Board's obligation herein 
includes consideration of other legal bases upon which a 
favorable resolution may be had, to include service 
connection on evidence of direct cause-effect link.  Having 
reviewed the entire record below, the Board finds no medical 
evidence of a direct etiological link between the veteran's 
current hip disorder and active duty.  In this connection, it 
is noted that the veteran does not contend, and the service 
medical records do not show, in-service complaints about, or 
treatment for, right hip avascular necrosis or any right hip 
abnormality.  Nor does the record support presumptive service 
connection (see 38 C.F.R. § 3.307, 3.309, to the extent that 
these provisions permit service connection for arthritis), as 
the record does not show manifestation of arthritic changes 
in the right hip to a minimum compensable degree within one 
year after conclusion of active duty.   

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim, whether 
on direct, presumptive, or secondary service connection 
theories.  As such, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2001 letter sent before 
the issuance of the September 2001 rating decision from which 
this appeal arises, the RO notified the veteran of the basic 
elements of a successful service connection claim, and 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, to include 
medical or employment records, or records of other federal 
government agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim, even 
though the law requires VA assistance in claim 
substantiation.  The "fourth element" notice also was 
provided through the issuance of September 2002 and June 2005 
Statement of the Case (SOC) and Supplemental SOC (SSOC), 
respectively, that cited 38 C.F.R. § 3.159, which include a 
provision that the veteran may submit any pertinent evidence 
in his possession.  Moreover, in August 2004, the VA Appeals 
Management Center sent the veteran a VCAA letter 
substantially similar to that sent in 2001, reinforcing prior 
notice of VCAA requirements.  This letter also discussed what 
the evidence must show to substantiate a claim based upon 
secondary service connection theory.      

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, two SSOCs, duty-to-assist letters, as 
well as the unfavorable rating decision, why the claim is 
denied.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letters, and was on 
notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable.  
 
The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the 2001 rating decision giving rise to this appeal.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  Here, the veteran clearly was provided 
notice of the first three elements of the claim before the 
2001 rating decision, and of the fourth element, during the 
appeal period, via the SOC and an SSOC.  The Board also 
remanded the claim to ensure that due process concerns are 
met and that the record reflects appropriate claim 
development assistance in the form of a VA medical opinion.    

Even so, the veteran did not thereafter supply additional, 
new records specifically on the issue of etiological 
relationship to support his service connection claim, or ask 
the RO to further assist him.  He and his accredited 
representative did, however, provide additional argument.  
The RO obtained on its own more contemporaneous VA medical 
treatment records while the case was on remand status.  In 
this connection, it also is noted that the veteran has not 
claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077, slip op., at 33 (U.S. 
Vet. App. April 14, 2005).  Based upon all of the foregoing, 
the Board does not find prejudicial error specifically with 
respect to the issue of timing of notification of all four 
elements of a valid VCAA notice.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records from both the Miami 
and West Palm Beach, Florida facilities, consistent with the 
veteran's report as to treatment received.  The veteran was 
given an opportunity to testify in connection with this 
claim, but declined to exercise his right to do so at a Board 
hearing.  He did not report the existence of pertinent 
records in the custody of government agencies, such as the 
Social Security Administration, or employers.  The veteran 
has been provided appropriate VA compensation and pension 
medical examinations, which included consideration of 
pertinent medical history.  His service medical records have 
been obtained and were considered.  Based upon the foregoing, 
the Board concludes that VA has met its duty-to-assist 
obligations.     



ORDER

Service connection for a right hip disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


